UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:December 31, 2011 Item 1. Schedule of Investments. TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at December 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 98.3% Aerospace & Defense - 3.5% HEICO Corp. $ LMI Aerospace, Inc. * Teledyne Technologies, Inc. * Air Freight & Logistics - 1.3% Hub Group, Inc. * Auto Components - 2.5% Amerigon, Inc. * LKQ Corp. * Biotechnology - 0.2% Human Genome Sciences, Inc. * Capital Markets - 3.8% Affiliated Managers Group, Inc. * Financial Engines, Inc. * Piper Jaffray Companies * Chemicals - 1.4% Airgas, Inc. Commercial Services & Supplies - 1.2% Tetra Tech, Inc. * Communications Equipment - 2.8% ADTRAN, Inc. NICE Systems, Ltd. - ADR* Construction & Engineering - 3.1% Chicago Bridge & Iron Co. NV - ADR EMCOR Group, Inc. URS Corp. * Distributors - 0.6% Pool Corp. Diversified Telecommunication Services - 1.2% AboveNet, Inc. * Electrical Equipment - 3.3% II-VI, Inc. * Polypore International, Inc. * Woodward, Inc. Electronic Equipment, Instruments & Components - 0.3% IPG Photonics Corp. * Energy Equipment & Services - 5.4% Complete Production Services, Inc. * Core Laboratories NV Dawson Geophysical Co. * OYO Geospace Corp. * Pioneer Drilling Co. * Health Care Equipment & Supplies - 5.4% ABIOMED, Inc. * The Cooper Companies, Inc. Haemonetics Corp. * IDEXX Laboratories, Inc. * Masimo Corp. * ZOLL Medical Corp. * Health Care Providers & Services - 10.0% athenahealth,Inc. * Catalyst Health Solutions, Inc. * HealthSouth Corp. * HMS Holdings Corp. * IPC The Hospitalist Co., Inc. * MEDNAX, Inc. * MWI Veterinary Supply, Inc. * WellCare Health Plans, Inc. * Health Care Technology - 1.3% SXC Health Solutions Corp. * Hotels, Restaurants & Leisure - 2.0% Buffalo Wild Wings, Inc. * Orient-Express Hotels, Ltd. - Class A * Pinnacle Entertainment, Inc. * Internet Software & Services - 1.2% Cornerstone OnDemand, Inc. * IT Services - 2.4% MAXIMUS, Inc. VeriFone Holdings, Inc. * Life Sciences Tools & Services - 0.9% Techne Corp. Machinery - 4.5% Actuant Corp. CLARCOR, Inc. Middleby Corp. * Titan International, Inc. Marine - 1.8% Kirby Corp. * Media - 0.3% Belo Corp. Metals & Mining - 1.2% Haynes International, Inc. Office Electronics - 1.2% Zebra Technologies Corp. * Oil & Gas Equipment & Services - 0.7% Tesco Corp. * Oil, Gas & Consumable Fuels - 1.6% Berry Petroleum Co. Solazyme, Inc. * Personal Products - 1.1% Nu Skin Enterprises, Inc. Pharmaceuticals - 2.6% Impax Laboratories, Inc. * Medicis Pharmaceutical Corp. Road & Rail - 1.3% Genesee & Wyoming, Inc. * Semiconductors & Semiconductor Equipment - 8.2% CEVA, Inc. * Diodes, Inc. * EZchip Semiconductor Ltd. * Hittite Microwave Corp. * Microsemi Corp. * Power Integrations, Inc. Skyworks Solutions, Inc. * Volterra Semiconductor Corp. * Software - 8.2% Advent Software, Inc. * ANSYS, Inc. * Ariba, Inc. * Interactive Intelligence Group, Inc * MICROS Systems, Inc. * RealPage, Inc. * Verint Systems, Inc. * Specialty Retail - 4.1% Ascena Retail Group, Inc. * Dick's Sporting Goods, Inc. * DSW, Inc. Vitamin Shoppe, Inc. * Textiles, Apparel & Luxury Goods - 3.0% CROCS, Inc. * Oxford Industries, Inc. Wolverine World Wide, Inc. Trading Companies & Distributors - 2.7% RSC Holdings, Inc. * Watsco, Inc. Wireless Telecommunication Services - 2.0% SBA Communications Corp. - Class A TOTAL COMMON STOCKS (Cost $273,135,893) TRUST & PARTNERSHIP - 1.0% Real Estate Investment Trust - 1.0% LaSalle Hotel Properties TOTAL TRUST & PARTNERSHIP (Cost $3,923,313) SHORT-TERM INVESTMENT - 2.4% Money Market Fund - 2.4% SEI Daily Income Trust Government Fund - Class B, 0.020% (1) TOTAL SHORT-TERM INVESTMENT (Cost $8,145,538) TOTAL INVESTMENTS IN SECURITIES - 101.7% (Cost $285,204,744) Liabilities in Excess of Other Assets - (1.7)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security ADR American Depository Receipt 7-day yield as of December 31, 2011 The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. TCM Small Cap Growth Fund Summary of Fair Value Exposure at December 31, 2011 (Unaudited) The TCM Small Cap Growth Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs mayinclude quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks ^ $ $
